Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 4/12/2022.  These drawings are acceptable.
Specification
Applicant’s amendments to the specification have overcome the previously cited objections and thus the objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-19 recite a “method” however these claims depend on claim 14 which is directed toward a “device” configured to determine the predetermined velocity profile according to a method. Therefore, claims 15-19 are ambiguous as to whether the claim requires the device of claim 14 or only the method steps and thus are indefinite. This rejection may be overcome by amending these claims to recite a “device” rather than a “method.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teichert (WO 2008015159 A1).
Regarding claim 1, Teichert (WO 2008015159 A1) teaches a layer thickness distribution depends upon the speed of the substrate relative to the coating source and the dwell time in each position (substrate coordinates) (para 0020). Deposition rate is equivalent to the layer thickness divided by the dwell time (rate at which coating is applied to the substrate at each position) and thus is also dependent on the substrate coordinates and position of the substrate relative to the coating source. Additionally, Teichert teaches that the desired layer thickness distribution, and thus deposition rate, is produced by executing a dwell or speed function (velocity profile) (para 0022) depending on process parameters which have default/initial values determined by a simulation/model (approximation) (para 0048, 0066). More specifically, the speed function may be calculated by superposition of stationary layer thickness distributions and variation of their coefficients (several parameters), which correspond to the dwell times of each position of the substrate (para 0061-0062).
Teichert also teaches producing a starting coating and based on its thickness distribution to control the subsequent passes by means of the dwell or speed functions such that the target distribution is produced iteratively by comparing the actual thickness (measuring the actual layer thickness profile achieved by the coating operation) to the desired thickness profile (para 0037). The thickness distribution, and thus deposition rate, is subdivided into strips (para 0054) and thus is made up of several different equations, each of which have coefficients relating to the amount of time deposition occurred in each region (determining one or more parameters of the approximation function for the deposition rate) (para 0061-0062). The subsequent dwell or speed function (velocity profile) is determined from the previous known coating and weighting factors (parameters) are corrected to bring the measured layer thickness closer to the desired layer thickness (determining one or more parameters of the approximation function for the velocity profile on the basis of the parameters determined in step (e)) (para 0038-0039, 0054-0056). Teichert also teaches that the movement of the substrate relative to the coating source is in a straight line (para 0050).
Regarding claim 8, Teichert teaches the process of determining the velocity profile and thickness profile, which is directly proportional to deposition rate, is iterative (repeated) and uses the previously measured thickness compared with the desired thickness to approximate the velocity profile (para 0037, 0059, claim 8).
Regarding claim 9, Teichert teaches minimizing the deviation between the measured layer thickness distribution and target layer thickness distribution through an iterative process (para 0037, 0055-0056). Teichert also teaches that the process is repeated until the desired layer thickness distribution is achieved (para 0038, claim 8), thus achieving a deviation of approximately 0% (less than 1.0%).
Regarding claim 10, Teichert teaches determining a speed function (velocity profile) for the movement of the substrate to be coated relative to the coating source in order to achieve a desired target layer thickness profile (para 0037-0038). Teichert also teaches coating the substrate using the previously determined velocity profile wherein the substrate to be coated is moved during the coating operation relative to the coating source in a straight line along a first direction using this velocity profile (para 0050-0051).
Regarding claim 11, Teichert teaches achieving a uniform distribution (constant) of the layer thickness (para 0002). Teichert also teaches the determined velocity profile is comprised of variable speeds (not constant) (para 0024).
Regarding claim 12, Teichert teaches that the thickness distribution, and thus the deposition rate, depends on the speed of the substrate relative to the coating source (para 0020) as well as that the dwell or speed functions (velocity profile) are selected such that the deviation between a measured layer thickness and the target layer thickness is minimized (para 0037-0038, 0055), thus necessarily at least partially compensating for the variation in deposition rate of the coating source at each location on the substrate.
Regarding claim 13, Teichert teaches that the position of the substrate relative to the coating source affects the thickness distribution, and thus deposition rate, and the most varied of movement states are taken into account (compensated for) (para 0046-0047). Additionally, Teichert teaches that the speed function (velocity profile) depends on relative speed of the substrate and is selected such that the deviation between a measured layer thickness and target layer thickness is minimized (para 0037-0038, 0042-0043, 0055), thus necessarily at least partially compensating for the non-uniformity generated by dependence of the deposition rate on the relative position.
Regarding claim 14, Teichert teaches a device for coating a substrate while moving the substrate relative to the coating source in a vacuum coating system (para 0001), wherein the movement of the substrate may be in a straight line during the coating operation (para 0050), wherein the substrate is moved by a transport system (substrate support) (para 0008), wherein the transport systems are controlled using a programmable logic controller for controlling the speed and dwell time of the substrate according to a stored function (profile) (para 0022-0024, 0029-0031) and configured to determine a predetermined velocity profile through an iterative process (para 0037).
Teichert also teaches a layer thickness distribution depends upon the speed of the substrate relative to the coating source and the dwell time in each position (substrate coordinates) (para 0020). Deposition rate is equivalent to the layer thickness divided by the dwell time (rate at which coating is applied to the substrate at each position) and thus is also dependent on the substrate coordinates and position of the substrate relative to the coating source. Additionally, Teichert teaches that the desired layer thickness distribution, and thus deposition rate, is produced by executing a dwell or speed function (velocity profile) (para 0022) depending on process parameters which have default/initial values determined by a simulation/model (approximation) (para 0048, 0066). More specifically, the speed function may be calculated by superposition of stationary layer thickness distributions and variation of their coefficients (several parameters), which correspond to the dwell times of each position of the substrate (para 0061-0062).
Teichert also teaches producing a starting coating and based on its thickness distribution to control the subsequent passes by means of the dwell or speed functions such that the target distribution is produced iteratively by comparing the actual thickness (measuring the actual layer thickness profile achieved by the coating operation) to the desired thickness profile (para 0037). The thickness distribution, and thus deposition rate, is subdivided into strips (para 0054) and thus is made up of several different equations, each of which have coefficients relating to the amount of time deposition occurred in each region (determining one or more parameters of the approximation function for the deposition rate) (para 0061-0062). The subsequent dwell or speed function (velocity profile) is determined from the previous known coating and weighting factors (parameters) are corrected to bring the measured layer thickness closer to the desired layer thickness (determining one or more parameters of the approximation function for the velocity profile on the basis of the parameters determined in step (e)) (para 0038-0039, 0054-0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teichert (WO 2008015159 A1), as applied to claim 1 above, and further in view of Nakagawa (US 20120114837 A1).
Regarding claim 2, Teichert teaches the coating operation is carried out by the coating source in a coating range which is extended in a straight-line movement (first direction of movement) over a substrate (para 0050).
 Teichert fails to explicitly teach the extension along the first dimension of movement is at least 100 mm. 
However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance (coating range) of the film formation unit (extension along the first direction of movement) may be 1000 mm (at least 100 mm) with a 500 mm long substrate (para 0062). 
Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 3, Teichert teaches a uniform layer thickness distribution is to be achieved (para 0002). Teichert fails to explicitly teach the coating range which is extended in the first direction of movement with a first extension and the substrate has a second extension in this first direction of movement, and wherein the ratio of the first extension to the second extension is at least 0.2.
However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance (coating range) of the film formation unit (first extension along the first direction of movement) may be 1000 mm with a 500 mm long (second extension) substrate (para 0062). Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). As a result, the combination of Teichert and Nakagawa teaches a ratio of the first extension to the second extension is 1000/500, or 2 (at least 0.2).
Regarding claim 4, Teichert teaches the thickness may have a special profile (variable layer thickness) (para 0002, para 0021). Teichert fails to explicitly teach the coating range which is extended in the first direction of movement with a first extension and wherein the defined target layer thickness profile has a characteristic length along this first direction of movement, and wherein the ratio of the first extension to the characteristic length is at least 0.2.
However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance of the film formation unit (first extension along the first direction of movement) may be 1000 mm with a 500 mm long (characteristic length) substrate (para 0062). Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The combination of Teichert and Nakagawa teaches a ratio of the first extension to the characteristic length is 1000/500, or 2 (at least 0.2). Alternatively, the characteristic length must be less than or equal to the total length of the substrate (500 mm) and thus the ratio of the first extension to the characteristic length must be greater than or equal to 2 (at least 0.2).
Regarding claim 15, Teichert fails to explicitly teach the coating range has a first extension of at least 200 mm.  However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance (coating range) of the film formation unit (extension along the first direction of movement) may be 1000 mm (at least 200 mm) with a 500 mm long substrate (para 0062). 
Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 16, Teichert fails to explicitly teach the coating range has a first extension of at least 300 mm.  However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance (coating range) of the film formation unit (extension along the first direction of movement) may be 1000 mm (at least 300 mm) with a 500 mm long substrate (para 0062). 
Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 17, the combination of Teichert and Nakagawa teaches that the coating source travel distance (first extension along the first direction of movement) is 1000 mm and the substrate length (second extension along the first direction of movement) is 500 mm (Nakagawa para 0062), resulting in a ratio of the first extension to the second extension of 2 (at least 0.3).
Regarding claim 18, the combination of Teichert and Nakagawa teaches that the coating source travel distance (first extension along the first direction of movement) is 1000 mm and the substrate length (second extension along the first direction of movement) is 500 mm (Nakagawa para 0062), resulting in a ratio of the first extension to the second extension of 2 (at least 0.5).
Regarding claim 19, the combination of Teichert and Nakagawa teaches that the coating source travel distance (first extension along the first direction of movement) is 1000 mm and the substrate length (second extension along the first direction of movement) is 500 mm (Nakagawa para 0062), resulting in a ratio of the first extension to the second extension of 2 (at least 1.0).
Regarding claim 20, Teichert fails to explicitly teach the coating range has a first extension in the first direction wherein the first extension is at least 50 mm. However, Nakagawa (US 20120114837 A1), in the analogous art of thin film deposition with a moving deposition source while controlling its moving speed, teaches that the movement speed of a film formation source, which may be for sputtering (para 0004), is controlled using a movement control part (para 0032) and that the transport distance (coating range) of the film formation unit (extension along the first direction of movement) may be 1000 mm (at least 50 mm) with a 500 mm long substrate (para 0062). 
Teichert is silent to the exact distance that the target moves as well as the size of the substrate. Therefore, because Nakagawa teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a 500 mm long substrate and to move the target 1000 mm in each direction with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Teichert fails to explicitly teach that the approximation function of the deposition rate comprises a product of at least two functions depending on the substrate coordinates and depending on the position of the substrate relative to the coating source. Additionally, there is no teaching, motivation, or suggestion to modify Teichert to meet the claimed limitations. Therefore, claim 5 contains allowable subject matter.
Claims 6 and 7 depend on claim 5 and thus would be allowed for the same reasons described above.

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Teichert does not use an approximation function comprising several parameters to describe the velocity function. This argument is not persuasive because Teichert teaches a speed function defined by an approximation function comprising multiple weighting factors (parameters).
Applicant also argues that Teichert does not teach determining the parameters of the approximation function by a comparison of the measured actual layer thickness profile with the defined target layer thickness profile. This argument is not persuasive because Teichert teaches comparing the measured thickness at each individual point/strip with the desired thickness, thus comparing the measured thickness profile with the target thickness profile.
Applicant argues that Teichert does not disclose step (f) of claim 1. This argument is not persuasive because Teichert teaches that the velocity profile is determined by adjusting weighting factors/coefficients which are part of the superpositioned thickness distribution. Therefore, the weighting factors of the speed function depend on the deposition rate/thickness coefficients. Furthermore, applicant should note that the limitation of step (f) only recites that one or more of the parameters are determined on the basis of the parameters determined in step (e), which allows for the parameters of the velocity profile to be simple mathematical variants of the parameters of the deposition rate (i.e. dividing by a constant, inverting the coefficient, etc.) and does not require an optimization step, as appears to be the case in the specification.
Applicant argues that Nakagawa does not claim any specific technique to control the thickness uniformity on the substrate and that there is no reason to combine Nakagawa and Teichert because they have directly competing goals. Namely, the applicant argues that Nakagawa teaches a constant speed results in uniform film thickness while Teichert teaches different substrate shapes cause different coating thickness. This argument is not persuasive because Nakagawa is relied upon to teach the length of the substrate and the oscillation distance. Though Teichert and Nakagawa intend to address different problems, both references are applied to the same field of sputtering with a moving source. Additionally, Teichert does not explicitly state the dimensions of the substrate; therefore, it would have been obvious to one skilled in the art to use the substrate of Nakagawa in the Teichert process because both teach similar deposition processes. Furthermore, Teichert teaches that the thickness distribution may be controlled to be uniform or variable, so it is unclear how Nakagawa and Teichert conflict with each other.
Applicant also argues that Teichert states that the method is only an approximation and only used at finite coating widths and therefore teaches away from the instant application. This argument is not persuasive because the recitation of “finite” coating widths does not contradict the claims of the instant application. Specifically, the claim does not require that the coating source covers the entire substrate width at one time. Furthermore, Teichert teaches that the models used consider the entire coating source broken down into a large number of point sources and the thickness is determined for each substrate point. Additionally, Teichert does not criticize, discredit, or otherwise discourage the solution claimed, rather the claim requires an approximation function as taught by Teichert. 
The prior art rejections have been clarified, and, after further review, the rejection of claims 5-7 has been withdrawn, as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797